The plaintiff's goods were taken by defendant Cozart, as sheriff of Granville County, on certain attachments issued at the instance of defendants Baker, Ginsberg, and others, in an action begun by them in Vance County against I. Stein. The defendant Cozart, being informed that the plaintiff here (Annie Stein) claimed to own the goods, refused to attach them till an indemnifying bond was given by the Fidelity and Deposit Company of Maryland as surety (who is a defendant herein). *Page 171 
The plaintiff intervened in said action and was adjudged the owner of the goods, and they having been sold pendente lite, by order of the court, recovered judgment for the proceeds of said sale and the costs. The defendant Cozart paid into court, in Vance, the net sum of $236.53, being the proceeds of the sale by him, $295, less $52.47 expended for the expenses of the seizure and sale. Of this $236.53 the plaintiff was paid $229.43 by the clerk of Vance Superior Court.
This action is for the wrongful seizure of goods by the defendant Cozart. The plaintiff is entitled to recover the value of the goods (less the sum of $236.53 paid into the office of Vance Superior Court by Cozart) and the costs of this action. The court properly held that, as against the plaintiff, the true owner of the goods, the defendant Cozart could not retain the $52.47, which he had deducted out of the proceeds for expenses of seizure and sale, but erred in permitting the plaintiff to recover $9.95 for per diem and mileage of a witness in her behalf in the Vance County case. This seems to have been allowed on the ground that though taxed in that case it had not been collected, but the costs of intervening and proving her title in the suit in Vance was not the direct and necessary consequences of the wrongful seizure of the     (282) plaintiff's goods by the defendant Cozart. The plaintiff might have relied solely upon this action for her redress. Davis v. Garrett,25 N.C. 459. She chose also to intervene and assist her title to the goods in the Vance County case, but she must look to the judgment in that case and to the defendants therein who resisted her recovery for the costs of that trial. Such costs cannot be taxed against Cozart, who did not resist her recovery of judgment in that case and who is in no wise responsible for the costs she incurred therein. He is only responsible for the value of the goods less the sum he paid in and the costs of the present action.
The plaintiff, by accepting in that case the net sum paid into court from the sale, is not estopped from proceeding in this action to recover the actual value of the goods wrongfully seized, less so much of the proceeds of the sale as were paid over to her, and the judgment in the case where she intervened awarding the net proceeds of the sale to her is notres judicata of her cause of action in this case, and, in fact, the judgment in that case, out of abundant caution, expressly reserves and excepts her right to bring this action for damages in the wrongful taking of the goods. The sheriff not being a party to the former action she is not estopped to proceed against him for the actual value of the property taken, and he is only entitled to a deduction for the value of the property returned or the net proceeds thereof paid over into the court for her.
The defendant, the Fidelity and Deposit Company, being surety to the indemnifying bond executed to Cozart, sheriff, to seize the plaintiff's goods, she is entitled to judgment against them in this action. It is not *Page 172 
necessary under the present procedure to obtain judgment against (283) the sheriff and then institute another proceeding to obtain the benefit of the bond he took for his own indemnity, but the rights of all the parties will be adjudged in this action.
The error in instructing the jury, if they believe the evidence, to include the sum of $9.95 disbursed for plaintiff's witness in the other suit can be corrected by eliminating that sum from the judgment. There being no other error, the judgment will be thus
Modified and affirmed.